MEMORANDUM **
Rodrigo Pascual Mateo, Jr., a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) removal order and his motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen. Reyes v. Ashcroft, 358 F.3d 592, 595 (9th Cir.2004). We deny in part and dismiss in part the petition for review.
The agency did not abuse its discretion in denying reopening because Mateo did not submit an affidavit to support his ineffective assistance of counsel claim and did not explain his failure to do so. See id. at 598 (IJ did not abuse his discretion by denying motion to reopen based on petitioner’s failure to satisfy affidavit requirement); Matter of Lazada, 19 I. & N. Dec. 637, 639 (BIA 1988).
We lack jurisdiction to consider Mateo’s claims that the IJ denied him due process because Mateo failed to exhaust these claims before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (generally requiring exhaustion of due process claims before the BIA).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.